492 F.2d 795
86 L.R.R.M. (BNA) 2128, 74 Lab.Cas.  P 10,014
VERSATUBE CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1630.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 4, 1974.Decided March 19, 1974.

Clark, Hardy, Lewis & Fine, Dennis R. Pollard, Charles L. Fine, Birmingham, Mich., on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, deputy Associate Gen. Counsel, Robert G. Sewell, Julius Rosenbaum Attys., National Labor Relations Board Washington, D.C., on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and ENGEL, Circuit Judges.

ORDER

1
The case is before the Court upon the petition of Versatube Corporation to review an order of the National Labor Relations Board and upon the cross-petition of the Board to enforce the order.  The decision and order of the Board are reported at 203 N.L.R.B. No. 87 (1973).


2
The Court holds that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole.  These findings of fact justify the legal conclusions reached by the Board.


3
Accordingly, it is ordered that the order of the Board be, and hereby is, enforced.